Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Response to Amendment
The present Office Action is in response to the Request for Continued Examination dated 01 July 2022.
In the amendment dated 01 July 2022, the following has occurred: Claims 1, 4, 8, 10-12, 15, 16, 18, 19, and 21 have been amended. 
Claims 1-5 and 8-22 are pending.

Request for Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 01 July 2022 has been entered.

	
Priority
This application does not claim priority to any other patent document and is thus afforded a priority date corresponding to the filing date of 12 October 2017.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-5 and 8-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Claims 1, 12, and 16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites a computer readable medium (“CRM”) or method for entering patient orders.
The limitations of (Claim 1 being representative) receiving a diagnosis; receiving patient data for a patient corresponding to the diagnosis from a patient medical record; based on receiving the diagnosis and the patient data, querying a diagnosis code data store comprising diagnosis codes that are each mapped to at least one type of order for at least one diagnosis; based on querying the diagnosis code data store, determining a type of order for the diagnosis; causing display of a form for submitting orders comprising at least one diagnosis code for the diagnosis received, the at least one diagnosis code corresponding to the diagnosis codes of the diagnosis code data store and a mapped orders section including the type of order determined based on querying the diagnosis code data store; and based on receiving a selection of the type of order at the mapped orders section, automatically entering the type of order for fulfillment, under the broadest reasonable interpretation, covers a method of organizing human activity (i.e., managing personal behavior including following rules or instructions) but for recitation of generic computer components. That is, other than reciting a method/operations implemented by one or more computer storage media storing computer-useable instructions implemented on one or more computing devices or an electronic order management system, the claimed invention amounts to managing personal behavior or interaction between people.
For example, but for the one or more computer storage media storing computer-useable instructions implemented on one or more computing devices (of Claim 1 and 16) or an electronic order management system (Claim 12), these claims encompasses a user submitting an order for a patient in the manner described in the identified abstract idea, supra. Applicant’s Specification at Para. 0002 describes the process of entering an order as being a personal behavior. Applicant’s claimed invention encompassing the identified abstract idea manages this behavior. If a claim limitation, under its broadest reasonable interpretation, covers managing personal behavior or interactions between people but for the recitation of generic computer components, then it falls within the “method of organizing human activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the additional elements of (1) one or more computer storage media storing computer-useable instructions implemented on one or more computing devices and including an electronic order management system comprising an order application, (2) a first user interface provided by a first application, and (3) a second user interface of an ordering application that implements the identified abstract idea. The noted additional elements are not exclusively defined by the applicant [see, e.g., Specification Para. 0020, 0039, 0040] and are recited at a high-level of generality (i.e., a generic storage media, interfaces, and data storage elements performing generic computer functions) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Alternately, the noted additional elements merely generally link the claimed invention to a particular technological environment. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claims further recite the additional elements of (a) an electronic medical record (Claim 1 only) and (b) a diagnosis code database / mapping data store / data store. Each of these represent a location from which data is received, which is a form of extra-solution data gathering activity. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application. Accordingly, even in combination, this additional element does not integrate the abstract idea into a practical application.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of (1)-(3) noted above to perform the noted steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept (“significantly more”).
Even assuming that the electronic order management system / an order entry user interface / an order application with a second user interface represents an element, this additional element is described in the Specification as being known in the art (see Speciation at Para. 0003, 0004). Even further assuming that the various recited interfaces and their launching is/are not part of the technological environment (i.e., the general-purpose computer), such interfaces and their launching are well-understood, routine, and conventional elements in the field of computerized healthcare as evidenced by the art of record (see Sanger at Fig. 12-15; see Pollard at Fig. 5-6; see CPOE, COMPUTERIZED PROVIDER ORDER ENTRY, Superuser Reference Manual at Pg. 16-20). Well-understood, routine, and conventional elements cannot provide significantly more. 
Also, as discussed above with respect to integration of the abstract idea into a practical application, the additional elements of (a) an electronic medical record (Claim 1 only) and (b) a diagnosis code database / mapping data store / data store were determined to represent extra-solution data gathering activity. These additional elements have been re-evaluated under the “significantly more” analysis and determined to be well-understood, routine, conventional activity in the field. MPEP 2016.05(d)(II) indicates that receiving and/or transmitting data over a network has been held by the courts to be well-understood, routine, conventional activity (citing Symantec, TLI Communications, OIP Techs., and buySAFE). Well-understood, routine, conventional activity cannot provide an inventive concept (“significantly more”). As such the claim is not patent eligible.
Claims 2-5, 8-11, 13-15, and 17-22 are similarly rejected because either further define the abstract idea and/or do not further limit the claim to a practical application or provide as inventive concept such that the claims are subject matter eligible. Claim(s) 2, 13 merely describe(s) the diagnosis code and/or the type of application. Claim(s) 3 merely describe(s) how the mapping occurs. Claim(s) 4 merely describe(s) the type of diagnosis code and how the code is used. Claim(s) 5 merely describe(s) receiving additional data. Claim(s) 5 further include(s) the additional element(s) of one or more user interfaces; these user interfaces fail to provide a practical application or significantly more for the same reasons described with respect to the independent claim(s). 
Claim(s) 8 merely describe(s) the type of order. Claim(s) 9 merely describe(s) from where data is retrieved. Claim(s) 9 further include(s) the additional element(s) of an electronic medical record; this fails to provide a practical application because it merely represents a location from which data is received (i.e., is extra-solution activity) and fails to provide significantly more because it is well-understood, routine, and conventional (see Specification at Para. 0002; see Sanger at Para. 0031; see Fors at Para. 0003). Claim(s) 10 merely describe(s) how orders are determined and how information is populated. 
Claim(s) 11 merely describe(s) transmitting information. Claim(s) 14 merely describe(s) how data is received, how a query is determined, and/or how the mapping is performed. Claim(s) 15 merely describe(s) the data associated with an order. Claim(s) 17 merely describe(s) further receipt, determination, accessing, and identification of data. Claim(s) 17 further include(s) the additional element(s) of an order application; this fails to provide a practical application because it merely generally links the abstract idea to a particular technological environment and fails to provide significantly more because it is well-understood, routine, and conventional (see Sanger at Fig. 14, 15, Para. 0025, etc.; see Fors at Para. 0026, 0028, etc.). Claim(s) 18 merely describe(s) retrieving certain data for inclusion in an order. 
Claim(s) 19 merely describe(s) displaying data and automatically populating data based on a selection. Claim(s) 19 further include(s) the additional element(s) of one or more user interfaces; these user interfaces fail to provide a practical application or significantly more for the same reasons described with respect to the independent claim(s). Claim(s) 20 merely describe(s) what data is outputted. Claim(s) 20 further include(s) the additional element(s) of an order application; this fails to provide a practical application because it merely generally links the abstract idea to a particular technological environment and fails to provide significantly more because it is well-understood, routine, and conventional (see Sanger at Fig. 14, 15, Para. 0025, etc.; see Fors at Para. 0026, 0028, etc.). Claim(s) 21 merely describe(s) where the data is outputted to. Claim(s) 22 merely describe(s) the patient data.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5, 8-14, 16-18, 20, and 21 is/are rejected under 35 U.S.C. § 103 as being unpatentable over Sanger et al. (U.S. Pre-Grant Patent Publication No. 2009/0018862) in view of Applicant Admitted Prior Art (hereinafter “AAPA”) in view of Portnoy et al. (U.S. Pre-Grant Patent Publication No. 2008/0027755).

REGARDING CLAIM 1
Sanger teaches the claimed one or more computer storage media storing computer-useable instructions that, when used by one or more computing devices, cause the one or more computing devices to perform operations [Para. 0032, Claim 1] comprising:
receiving a diagnosis via a first user interface [...]; [Para. 0026, 0028 teaches that one or more diagnoses are received by a displayed page (first user interface) of an order system. See also Para. 0193.]
receiving patient data for a patient corresponding to the diagnosis from an electronic medical record; [Para. 0187, 0193, 0195 teaches that patient information is received from the patient information database (interpreted as an electronic medical record).]
based on receiving the diagnosis and the patient data, querying [...] diagnosis codes [...]; [Fig. 13, Para. 0026, 0193, 0195 teaches that “DRG 89” (a diagnosis code) for the diagnosis of pneumonia is displayed as part of the decision support materials. DRG 89 is the diagnosis related group (diagnosis code) for the selected diagnosis, thus it is “mapped” to the treatment (i.e., order). Fig. 13, Para. 0193 also teaches that the patient information from the patient information database is presented, thus the diagnosis code is “based on” receiving the patient information (there being no claimed indication as to how the diagnosis code is “based on” this information).] 
based on querying the diagnosis code database, determining a type of order for the diagnosis; [Para. 0026, 0195 teaches that the system selects orders (inclusive of a type of order) that correspond to the one or more diagnoses and thus the DRG. The Examiner notes that there is no indication as to how the order is “based on” the querying). Fig. 17, Para. 0008, 0196, 0201 teaches that order sets include laboratory studies, diagnostic studies, or medications (types of orders). The types of medication of Fig. 16 are alternately interpreted as types of orders. The Examiner notes that the determination of the order type does not appear to depend on the results of the querying, it just has to occur after the querying.]
causing, […], display of a second user interface for submitting orders, the second user interface comprising: [Fig. 15, 16, Para. 0196 teaches that Patient Order Details (a second user interface) is created and displayed. The Examiner interprets the displayed Patient Order Details of Fig. 15, 16 to be one user interface, i.e., Fig. 16 is an extension of Fig. 15.]
at least one diagnosis [...] for the diagnosis received, the at least one diagnosis [...] corresponding to the diagnosis code of the diagnosis code database; and [Fig. 13, 15, 16, Para. 0196 teaches that the Patient Order Details includes the diagnosis (“Heart Failure, Pneumonia, Community Acquired”) corresponding the Diagnosis code (“DRG 89”).]
a mapped orders section including the type of order determined based on querying the diagnosis code database; and [Fig. 16 teaches that the Patient Order Details is populated with an order corresponding to the diagnosis (interpreted as a mapped orders section). Fig. 16 specifically teaches that multiple treatments (orders) are displayed and that one (“Digoxin”) is identified.]
based on receiving a selection of the type of order at the mapped orders section displayed via the second user interface, [...] electronically entering the type of order for fulfillment via the second user interface. [Fig. 2, 16, 17, Para. 0028, 0033, 0197 teaches that the system presents the diagnosis-specific orders and that the user selects the specific treatment (selection of the type of order). Fig. 17 teaches that this results in an optimized order set. Fig. 17 specifically teaches that the specific selected treatment of Fig. 16 (“Digoxin”) is entered into the order set. The Examiner notes that “for fulfillment” is an intended use of the populated form and is not required to occur.]
Sanger may not explicitly teach display of the diagnosis code for the particular diagnosis in the Order Details page. However, the limitation claims information/labels that constitute nonfunctional descriptive information that is/are not functionally involved in the recited system. The function described by the system would be performed the same regardless of whether the claimed information/labels was substituted with nothing. Because the Sanger teaches identification of a Diagnosis code (“DRG 89”) associated with a particular diagnosis (see Sanger at Fig. 14) and further teaches displaying the particular diagnosis in the order page (see Sanger at Fig. 17), substituting the identified Diagnosis code (“DRG 89”) for the identified and displayed diagnosis information (“Pneumonia, Community Acquired”) would be an obvious substitution of one known element for another, producing predictable results. Therefore would have been prima facie obvious to one of ordinary skill in the art at the time of filing to have substituted the Diagnosis code information with the displayed diagnosis information because the results would have been predictable. MPEP 2112.01, Section III (see also In re Ngai, Ex Parte Breslow). The Examiner notes that the displayed data is non-functional because it is only material to the person who reads it, it does not serve a functional purpose in the claim other than to be displayed/read.
Sanger may not explicitly teach that its functionality occurs “automatically,” i.e., without any human intervention (as argued by the Applicant); however, this would have been prima facie obvious to one of ordinary skill in the art at the time of the invention. It is well settled that providing a mechanical or automatic means to replace a manual activity does not constitute an "invention." See MPEP 2144.04(III); In re Venner, 120 USPQ 192. In this instance, Sanger teaches performing the noted functionality with the addition of user input (see citations, supra). Because Sanger teaches that the functionality occurs with user intervention, automatic performance of the noted functionality would be obvious to one of ordinary skill in the art.
Sanger may not explicitly teach
provided by a patient care application
AAPA at Para. 0014 teaches that it was old and well-known in the art of computerized healthcare, at the time of filing, to receive information at an order application that is entered in a separate patient care application 
provided by a patient care application [AAPA at Para. 0014 teaches that an order management system (the system of Sanger) receives information (the diagnosis of Sanger) from a patient care application.]
Therefore, it would have been prima facie obvious to one of ordinary skill in the art of healthcare, at the time of filing, to modify the order entry utilizing patient diagnosis information system of Sanger to receive information at an order application that is entered in a separate patient care application as taught by AAPA, with the motivation of providing more efficient patient care (see Stanger at Para. 0003).
	Alternatively, the Examiner notes that a claim may be rendered obvious where the limiting function is that of separating a prior-known element. In this case, the limiting function is that of splitting prior-known element and or its functionality into discrete elements: (a) a patient care application and (b) an order application. As such, this claim would additionally have been prima facie obvious to one of ordinary skill in the art at the time of the invention. MPEP 2144.04, see also In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961). AAPA, however, has been cited to evidence that such features are old and well-known.
Sanger/AAPA may not explicitly teach
based on receiving the diagnosis and the patient data, querying a diagnosis code database comprising diagnosis codes that are each mapped to at least one type of order for at least one diagnosis 
Portnoy at Para. 0029-0032 teaches that is was known in the art of computerized healthcare, at the time of filing, to determine a diagnosis code from a database based on received information and select a medication corresponding to the diagnosis code
based on [...received information...], querying a diagnosis code database comprising diagnosis codes that are each mapped to at least one type of order for at least one diagnosis [Portnoy at Para. 0029, 0030 teaches receipt of information (the diagnosis and patient data of Sanger) and association of the information with a coded diagnosis identifier by searching a repository. Para. 0030, 0031 thereafter teaches that the diagnosis code is used to identify one or more associated (mapped) medications (i.e., orders) that are stored in the repository (a diagnosis code database, which is a non-functional label).] 
Therefore, it would have been prima facie obvious to one of ordinary skill in the art of healthcare, at the time of filing, to modify the order entry utilizing patient diagnosis information system of Sanger having the receipt of information at an order application that is entered in a separate patient care application of AAPA to determine a diagnosis code from a database based on received information and select a medication corresponding to the diagnosis code as taught by Portnoy, with the motivation of providing a greater level of detail to a user while also providing optimal patient care (see Portnoy at Para. 0010, 0034).

REGARDING CLAIM 2
Sanger/AAPA/Portnoy teaches the claimed one or more computer storage media storing computer-useable instructions that, when used by one or more computing devices, cause the one or more computing devices to perform operations of Claim 1. Sanger/AAPA/Portnoy further teaches
wherein the patient care application is an emergency care application. [Para. 0026, 0028 teaches an order system (an emergency care application, which is undefined by the Applicant and is also a non-functional label).]
The Examiner notes that this limitation merely relabels the application with a non-functional label.

REGARDING CLAIM 3
Sanger/AAPA/Portnoy teaches the claimed one or more computer storage media storing computer-useable instructions that, when used by one or more computing devices, cause the one or more computing devices to perform operations of Claim 1. Sanger/AAPA/Portnoy further teaches
wherein each of the diagnosis codes are mapped to the at least one type of order using text provided to the patient care application for determining the type of order for the diagnosis. [Portnoy at Para. 0030 teaches that the diagnosis codes and associated medications are associated to one another in the order based on the entered diagnosis text.]

REGARDING CLAIM 4
Sanger/AAPA/Portnoy teaches the claimed one or more computer storage media storing computer-useable instructions that, when used by one or more computing devices, cause the one or more computing devices to perform operations of Claims 1 and 3. Sanger/AAPA/Portnoy further teaches
wherein each of the diagnosis codes is a globally unique diagnosis code, and [Portnoy at Para. 0018, 0030-0032, etc. teaches that each diagnosis code is an ICD code (a globally unique diagnosis code, which is undefined by the Applicant).]
wherein the diagnosis code database is keyed by globally unique diagnosis codes for a plurality of diagnoses. [Portnoy at Para. 0030-0032 teaches that the ICD codes correspond to diagnoses (i.e., they are keyed, whatever that means).]

REGARDING CLAIM 5
Sanger/AAPA/Portnoy teaches the claimed one or more computer storage media storing computer-useable instructions that, when used by one or more computing devices, cause the one or more computing devices to perform operations of Claim 1. Sanger/AAPA/Portnoy further teaches
wherein the second user interface is launched in response to receiving the diagnosis in the first user interface. [Para. 0027, 0028 teaches that selected orders corresponding to the selected diagnoses are presented in a “next display” page (a second user interface) upon entry of the diagnosis in the previous displayed page. This is interpreted as launching.]

REGARDING CLAIM 8
Sanger/AAPA/Portnoy teaches the claimed one or more computer storage media storing computer-useable instructions that, when used by one or more computing devices, cause the one or more computing devices to perform operations of Claim 1. Sanger/AAPA/Portnoy further teaches
wherein the type of order is a blood test order. [Sanger at Fig. 17, Para. 0196 teaches that the order includes “Laboratory Studies” such as a CBC, which is a blood test.]

REGARDING CLAIM 9
Sanger/AAPA/Portnoy/Issa teaches the claimed one or more computer storage media storing computer-useable instructions that, when used by one or more computing devices, cause the one or more computing devices to perform operations of Claims 1 and 8. Sanger/AAPA/Portnoy/Issa further teaches
wherein the patient data retrieved from the electronic medical record for the patient is stored separately from the patient care application. [Sanger at Para. 0187, 0193, 0195 teaches that patient information is stored in the patient information database (the medical record of Portnoy). There is no indication that the patient information database if stored in the same database and thus they are interpreted to be stored separately.]
Alternatively, the Examiner notes that a claim may be rendered obvious where the limiting function is that of separating a prior-known element. In this case, the limiting function is that of separating prior-known elements into separate locations: (a) a patient care application and (b) patient data. As such, this claim would additionally have been prima facie obvious to one of ordinary skill in the art at the time of the invention. MPEP 2144.04, see also In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961). 

REGARDING CLAIM 10
Sanger/AAPA/Portnoy teaches the claimed one or more computer storage media storing computer-useable instructions that, when used by one or more computing devices, cause the one or more computing devices to perform operations of Claim 1. Sanger/AAPA/Portnoy further teaches
based on querying the diagnosis code database, determining multiple types of orders for the diagnosis, and [Portnoy at Para. 0030 teaches that multiple diagnosis identifiers and multiple order identifiers (multiple types of orders) are received from the database.]
receiving a selection of the type of order, from the multiple types of orders for the diagnosis, at the mapped orders section. [Sanger at Fig. 16, Para. 0196 teaches that the medication order is selected by a user in the Patient Order Details.]
Alternatively, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to combine the multiple orders of Portnoy with the displayed order of Sanger since the combination of the two references is merely combining prior art elements according to known methods to yield predictable results (KSR rationale A). It can be seen that each element claimed is present in Sanger and Portnoy. Populating the multiple orders (of Portnoy, see citations supra) into the displayed order of Sanger of the order does not change or affect the normal diagnosis treatment ordering system of Sanger (see Sanger at Para. 0026-0028). Creating an order set would be performed the same way even with the addition multiple orders. Since the functionalities of the elements in Sanger and Portnoy do not interfere with each other, the results of the combination would be predictable.

REGARDING CLAIM 11
Sanger/AAPA/Portnoy teaches the claimed one or more computer storage media storing computer-useable instructions that, when used by one or more computing devices, cause the one or more computing devices to perform operations of Claim 1. Sanger/AAPA/Portnoy further teaches
wherein the operations further comprise transmitting the type of order and a portion of the patient data to an electronic pharmacy system. [Sanger at Para. 0028, 0197 teaches that the order set, which includes patient information (inclusive of a portion of patient data) and the selected medication(s) (order(s)) is transmitted. AAPA at Para. 0002 teaches transmitting and order (the transmitted order of Sanger) to a pharmacy department (interpreted as an electronic pharmacy system).]
Therefore, it would have been prima facie obvious to one of ordinary skill in the art of healthcare, at the time of filing, to modify the order entry transmission of Sanger to include the transmission location being a pharmacy department as taught by AAPA, with the motivation of providing more efficient patient care (see Stanger at Para. 0003).

REGARDING CLAIM(S) 12
Claim(s) 12 is/are analogous to Claim(s) 1, thus Claim(s) 12 is/are similarly analyzed and rejected in a manner consistent with the rejection of Claim(s) 1.

REGARDING CLAIM 13
Sanger/AAPA/Portnoy teaches the claimed method of integrating patient care applications with an order application for automatically entering orders for processing by an electronic order management system of Claim 12. Sanger/AAPA/Portnoy further teaches
wherein the diagnosis code comprises an identifier that is unique for the patient care application and the ordering application. [Portnoy at Para. 0010, 0027 teaches that the diagnosis code is an ICD code (an identifier that is unique). The Examiner notes that there is absolutely no disclosure as to what the “unique” code this claim recites must or must not entail (“unique” how?).]

REGARDING CLAIM 14
Sanger/AAPA/Portnoy teaches the claimed method of integrating patient care applications with an order application for automatically entering orders for processing by an electronic order management system of Claim 12. Sanger/AAPA/Portnoy further teaches
wherein obtaining the first diagnosis comprises receiving text associated with the diagnosis code, and [Sanger at Para. 0026-0028 teaches receiving a textual description of the diagnosis. Porntnoy at Para. 0030-0033 teaches that an entered patient diagnosis (the diagnosis of Sanger) is used to determine a diagnosis code, thus the diagnosis code is associated with the patient condition.]
wherein the diagnosis code is determined based on the text. [Portnoy at Para. 0029 teaches that the diagnosis is entered as text.]

REGARDING CLAIM(S) 16
Claim(s) 16 is/are analogous to Claim(s) 1, thus Claim(s) 16 is/are similarly analyzed and rejected in a manner consistent with the rejection of Claim(s) 1.
	Sanger further teaches  
a globally unique diagnosis code and a textual description [Fig. 13, Para. 0026, 0193, 0195 teaches that “DRG 89” (a diagnosis code) for the diagnosis of pneumonia is displayed as part of the decision support materials. Fig. 13 teaches that the code includes a text description “Simple Pneumonia w/CC.”]
the first globally unique diagnosis code and the textual description [Fig. 13, Para. 0026, 0195 teaches that the system selects a list of orders (inclusive of a type of order) that correspond to the one or more diagnoses and thus the DRG. The Examiner notes that there is no indication of how the diagnosis is identified “using” the diagnosis code and textual description. Because the system identifies the diagnosis ad DRG 89, Sanger is interpreted to use the DRG and its textual description.] 

REGARDING CLAIM 17
Sanger/AAPA/Portnoy teaches the claimed one or more computer storage media storing computer-useable instructions that, when used by one or more computing devices, cause the one or more computing devices to perform operations of Claim 16. Sanger/AAPA/Portnoy further teaches
a third user interface provided by a second patient care application [Portnoy at Para. 0016 teaches a user interface (a third user interface) that is part of an application (a second patient care application).]
Sanger/AAPA/Portnoy may not explicitly teach
receiving, via a […] user interface provided by a […] patient care application, a second diagnosis entered for the patient;
determining a second globally unique diagnosis code for the second diagnosis;
identifying a second mapping for the second diagnosis in the data store using the second globally unique diagnosis code for the second diagnosis and determining a second type of order for the second diagnosis from the second mapping;
upon launching the order application, automatically entering a second order for the patient into the order application via the second user interface, the second order corresponding to the second type of order.
However, the noted features would have been prima facie obvious to one of ordinary skill in the art at the time of the invention in view of the teaching of Sanger/AAPA/Pollard based on the duplication of parts rationale (see In re Harza, MPEP 2144.04(VI)(B)). Sanger/AAPA/Pollard teaches the functionality of Claim 16 (see citations above). The performance of the same functionality of Claim 16 for a different diagnosis (a second diagnosis) produces no new and unexpected result which would result in patentable significance over the teaching of Sanger/AAPA/Portnoy; the application of the functionality of Sanger/AAPA/Portnoy to a different entered diagnosis does not change how the claim effects the formulation of a treatment order. As such, the recited features would have been obvious.

REGARDING CLAIM 18
Sanger/AAPA/Portnoy teaches the claimed one or more computer storage media storing computer-useable instructions that, when used by one or more computing devices, cause the one or more computing devices to perform operations of Claim 16. Sanger/AAPA/Portnoy further teaches
retrieving patient data for the patient and populating the order with the retrieved patient data. [Sanger at Fig. 11, 16, 17, Para. 0028 teaches that patient information is entered into the system and this information is included in the order.]

REGARDING CLAIM 20
Sanger/AAPA/Portnoy teaches the claimed one or more computer storage media storing computer-useable instructions that, when used by one or more computing devices, cause the one or more computing devices to perform operations of Claim 16. Sanger/AAPA/Portnoy further teaches
wherein the order application is launched in response to receiving the diagnosis in the first user interface of the patient care application. [Sanger at Para. 0027, 0028 teaches that selected orders corresponding to the selected diagnoses are presented in a “next display” page (a second user interface). This is interpreted as launching.]



REGARDING CLAIM 21
Sanger/AAPA/Portnoy teaches the claimed one or more computer storage media storing computer-useable instructions that, when used by one or more computing devices, cause the one or more computing devices to perform operations of Claim 1. Sanger/AAPA/Portnoy further teaches
wherein the operations further comprise transmitting the type of order [Sanger at Para. 0028, 0197 teaches that the order (i.e., an order form) is transmitted.] to an order fulfillment system. [AAPA at Par. 0002 teaches sending an order (the order of Sanger) to a pharmacy (an order fulfillment system).]

Claim(s) 15 is/are rejected under 35 U.S.C. § 103 as being unpatentable over Sanger et al. (U.S. Pre-Grant Patent Publication No. 2009/0018862) in view of Applicant Admitted Prior Art (hereinafter “AAPA”) in view of Portnoy et al. (U.S. Pre-Grant Patent Publication No. 2008/0027755) in view of Issa (U.S. Pre-Grant Patent Publication No. 2017/0109341).

REGARDING CLAIM 15
Sanger/AAPA/Portnoy teaches the claimed method of integrating patient care applications with an order application for automatically entering orders for processing by an electronic order management system of Claim 12. Sanger/AAPA/Portnoy further teaches
wherein querying the mapping data store comprises text-based querying, and [Sanger at Para. 0026-0028, 0031, 0051 teaches that the database is searched using the textually-entered diagnosis to determine the order.]
wherein the type of order for the first diagnosis is a lab test order or a diagnostic test order, the method further comprising: [Sanger at Fig. 16, 17, Para. 0196 teaches that the order includes “Laboratory Studies” such as a CBC (and thus is a lab test order).]
automatically populating the second user interface with the details [...]. [Sanger at Fig. 16, 17 teaches that the order populated into the displayed information.]
Sanger/AAPA/Portnoy may not explicitly teach
receiving details of a sample for the lab test order or a body region for the diagnostic test order; and 
[...] details of the sample or the body region.
Issa at Para. 0053, 0063 teaches that it was known in the art of computerized healthcare, at the time of filing, to receive information indicating the date the blood was extracted from the patient as part of an order
receiving details of a sample for the lab test order or a body region for the diagnostic test order; and [Issa at Para. 0053, 0063 teaches that the order includes the date when the blood was extracted from the patient (details of the sample).]
[...] details of the sample or the body region. [Issa at Para. 0053, 0063 teaches that the date when the blood was extracted from the patient is included as part of the order (the order set of Sanger).]
Therefore, it would have been prima facie obvious to one of ordinary skill in the art of healthcare, at the time of filing, to modify the order entry utilizing patient diagnosis information system of Sanger having the receipt of information at an order application that is entered in a separate patient care application of AAPA having the determination of a diagnosis code from a database based on an entered diagnosis and selection of a medication based on the diagnosis code and a patient health record of Portnoy to receive information indicating the date the blood was extracted from the patient as part of an order as taught by Issa, with the motivation of providing complete information to the testing facility.

Claim(s) 19 is/are rejected under 35 U.S.C. § 103 as being unpatentable over Sanger et al. (U.S. Pre-Grant Patent Publication No. 2009/0018862) in view of Applicant Admitted Prior Art (hereinafter “AAPA”) in view of Portnoy et al. (U.S. Pre-Grant Patent Publication No. 2008/0027755) in view of Goldfein et al. (U.S. Pre-Grant Patent Publication No. 2015/0332001).

REGARDING CLAIM 19
Sanger/AAPA/Portnoy teaches the claimed one or more computer storage media storing computer-useable instructions that, when used by one or more computing devices, cause the one or more computing devices to perform operations of Claim 16. Sanger/AAPA/Portnoy may not explicitly teach
wherein the operations further comprise:
displaying, via the second user interface, an order lookup area comprising a list of orders; and 
in response to receiving a selection from the list of orders, populating the mapped orders section with types of orders. 
Goldfein at Para. 0066, 0067 teaches that it was known in the art of healthcare, at the time of filing, to display a list of potential treatment orders that correspond to an entered diagnosis, receive selection of orders from the list, and to add the selected orders to a treatment order 
wherein the operations further comprise:
displaying, via the second user interface, an order lookup area comprising a list of orders; and [Goldfein at Para. 0066, 0067 teaches presenting a lit of orders for selection based on an entered diagnosis (interpreted to correspond to the Patient Order Details page of Sanger).]
in response to receiving a selection from the list of orders, populating the mapped orders section with types of orders. [Goldfein at Para. 0066, 0067 teaches that the treatment and/or medication orders selected form the list are inserted into the treatment order (the Patient Order Details of Sanger).]
Therefore, it would have been prima facie obvious to one of ordinary skill in the art of healthcare, at the time of filing, to modify the order entry utilizing patient diagnosis information system of Sanger having the receipt of information at an order application that is entered in a separate patient care application of AAPA having the determination of a diagnosis code from a database based on an entered diagnosis and selection of a medication based on the diagnosis code and a patient health record of Portnoy to display a list of potential treatment orders that correspond to an entered diagnosis, receive selection of orders from the list, and to add the selected orders to a treatment order as taught by Goldfein, with the motivation of reducing harmful treatment and medication scenarios (see Goldfein at Para. 0003).

Claim(s) 22 is/are rejected under 35 U.S.C. § 103 as being unpatentable over Sanger et al. (U.S. Pre-Grant Patent Publication No. 2009/0018862) in view of Applicant Admitted Prior Art (hereinafter “AAPA”) in view of Portnoy et al. (U.S. Pre-Grant Patent Publication No. 2008/0027755) in view of Fors et al. (U.S. Pre-Grant Patent Publication No. 2007/0168223).

REGARDING CLAIM 22
Sanger/AAPA/Portnoy teaches the claimed one or more computer storage media storing computer-useable instructions that, when used by one or more computing devices, cause the one or more computing devices to perform operations of Claim 1. Sanger/AAPA/Portnoy may not explicitly teach
wherein the patient data comprises patient encounter data and a reason for a patient encounter. 
Fors at Para. 0028, 0033 teaches that it was known in the art of computerized healthcare, at the time of filing, to use patient information in the form of examination notes to complete an order entry
wherein identifying the order is additionally based on patient encounter data and a reason for a patient encounter. [Fors at Para. 0028 teaches that patient information (the patient data of Sanger, the medical record data of Portnoy) in the form of examination notes (portions of which are interpreted as patient encounter data) may propagate into an order entry form. Para. 0033 teaches that this data includes patient complaint (a reason for a patient encounter), as is known in the art.] 
Therefore, it would have been prima facie obvious to one of ordinary skill in the art of healthcare, at the time of filing, to modify the order entry utilizing patient diagnosis information system of Sanger having the receipt of information at an order application that is entered in a separate patient care application of AAPA having the determination of a diagnosis code from a database based on an entered diagnosis and selection of a medication based on the diagnosis code and a patient health record of Portnoy to use patient information in the form of examination notes to complete an order entry as taught by Fors, with the motivation of improving interconnectivity and flexibility in patient order entry (see Fors at Para. 0010).

Response to Arguments
Rejection under 35 U.S.C. § 101
Regarding the rejection of Claims 1-5 and 8-22, the Examiner has considered the Applicant’s arguments; however, the arguments are not persuasive. Any arguments inadvertently not addressed are unpersuasive for at least the following reasons. Applicant argues:
Similar to the MPEP 2106.04(a)(l) example of presenting an icon on a graphical user interface based on a determined amount of usage, which include an abstract idea; amended claim I recites a second user interface displaying a mapped orders section that includes a type of order determined based on querying the diagnosis code database [ comprising diagnosis codes that are each mapped to at least one type of order for at least one diagnosis].
Regarding (a), the Examiner respectfully submits that the claimed invention is unlike the example presented in MPEP 2106.04(a)(l). Specifically, the example was neither a mental process nor a method organizing human activity. The present are a method of organizing human activity; as described in the Background section of the Specification, populating an order form with/based on the noted data is a human activity. The present claims organize that activity in a particular way, but it is still a human activity. The recitation of a user interfaces is merely confining the abstract idea on a well-known, general-purpose computer. 
Furthermore, claims do not recite a mental process when they contain limitations that cannot practically be performed in the human mind, for instance when the human mind is not equipped to perform the claim limitations.
Regarding (b), the Examiner respectfully submits that the abstract idea has never been characterized as a mental process.
Additionally, Applicant notes that even if one or more additional elements are well-understood, routine, conventional activity when considered individually, the combination of additional elements may amount to an inventive concept. ... Applicant submits that even if the Office determines that claim I recites and is directed to an abstract idea, amended claim I amounts to significantly more than any purported abstract idea because of the non-conventional and non-generic arrangement that provides a technical improvement in the art.
Regarding (c), the Examiner respectfully submits that there is no evidence of record that the additional elements either alone or in combination amount to an inventive concept that would render the claims subject matter eligible. There is also no evidence of record that shows that the arrangement is non-convention and non-generic. In fact, there is no arrangement claimed; the claims are just displaying data.
Paragraphs [0015]-[0016] in the present Specification state that mapping diagnoses codes can allow patient care applications to interface with the electronic order management system for the automatic selection and entry of orders for diagnoses. According to the Specification, this technique reduces human error (e.g., by not having to switch between two or more interfaces) and provides seamless integration between applications and ordering systems, which previously was not available. As such, the Specification supports the fact that claim 1 provides a technical improvement in the art.
Regarding (d), the Examiner respectfully disagrees. None of the issues discussed in Para. 0015-0016 of Applicant’s Specification describe a problem that was cause by the technological environment to which the claims are confined (a well-known, general-purpose computer). The argued problem of entering information into disparate forms was not a problem caused by the computer; this problem existed well-prior to the advent of the computer in the form of different paper forms. Put another way, the computer did not cause the alleged problem, it merely continued a pre-computer problem. Further, introduction of errors is not a technical problem. At best, it is a medical / training / administrative problem. Because the argued problems were not technical problems, a practical application is not present based on this measure. Further, whether the claimed invention provides a technological improvement is not a test for a practical application.

Rejection under 35 U.S.C. § 103
Regarding the rejection of Claims 1-5 and 8-22, the Examiner has considered the Applicant’s arguments; however, the arguments are not persuasive. Applicant argues: Portnoy does not mention the above-recited features at these paragraphs. The Examiner respectfully submits that Portnoy is not relied upon to teach these newly-added features.



Conclusion
Prior art made of record though not relied upon in the present basis of rejection are noted in the attached PTO 892 and include:
Mohlenbrock et al. (U.S. Patent No. 4,667,292) which discloses a system that determines an appropriate DRGs for selection by a provider based on patient characteristics and initial diagnosis.
de la Torre et al. (U.S. Pre-Grant Patent Publication No. 2015/0278457) which discloses a system that determines appropriate diagnosis codes based on clinical data and presents them for selection by a physician.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON S TIEDEMAN whose telephone number is (571)272-4594. The examiner can normally be reached 7:00am-4:00pm, off alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on 571-272-6773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON S TIEDEMAN/Primary Examiner, Art Unit 3626